DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     FALONE ROBERT KALMAR,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-1636

                              [March 14, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Lawrence Michael Mirman, Judge; L.T. Case No. 43-2017-
CF000769A.

  Dameka L. Davis of Davis Legal Center, Hollywood, for appellant.

  Ashley B. Moody, Attorney General, Tallahassee, and Luke R.
Napodano, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS, JJ., and WEISS, DALIAH, Associate Judge, concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.